Title: Thomas Jefferson to Wilson Cary Nicholas, 26 March 1818
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                    
                        Dear Sir
                        Monticello
Mar. 26. 18.
                    
                    An old balance of account between the bankers of the US. in Amsterdam and myself, believed by us both to have arisen from mistakes in the complicated matters of account of the US which, without being an Accountant, I had to direct, and to give draughts for in behalf of the various cr descriptions of public creditors, was left, under this persuasion by them & myself for further enquiry. in this state it laid over until I had really lost sight of it: and no further light having arisen on the subject, they called on me for it about two years ago when, with the interest of 30. years, it had become a weighty debt. they permitted me to take time for payment by three annual instalments. it was for the 1st of these that your bank accomodated me with 3000.D. the last year, and had the year been favorable to the farmer, I should not have needed aid for the 2d instalment. but the total failure of my wheat crop in Bedford by the fly, which, from 400. bushels sown gave me but 30. barrels of flour, has left me where I then was, and obliges me to ask if they can trust me for a 2d instalment of the same amount. I apply to them the rather because I am informed they will accept of a country endorser, which would be much more agreeable to me. I do not think it right to burthen further the credit of mr Gibson who is already my endorser for the former 3000.D. & for 2000. more in the bank of Virginia. the object of this letter, my dear Sir, is to ask the favor of you to satisfy yourself whether such an accomodation can be indulged on my application, and if it can, that you would be so good as to inform me of it with as little delay as possible: because I set out for Bedford within 10. or 12. days, and wish to make arrangements for my payment within that time. four years of bad overseers, one of drought, and one of fly have been making me drop behind hand by little & little year after year, and submit me to painful anxieties until better management & a better season or two shall bring me relief. Accept my affectionate and respectful salutations
                    Th: Jefferson
                